Marshall, C.J.
(concurring, with whom Spina, J., joins). I agree with the result reached by the court in these cases. I write separately to express again my concern about the continued use of peremptory challenges. See Commonwealth v. Maldonado, 439 Mass. 460, 468 (2003) (Marshall, C.J., concurring). I remain persuaded that, “rather than impose on trial judges the impossible task of scrutinizing peremptory challenges for improper motives,” Commonwealth v. Calderon, 431 Mass. 21, 29 (2000) (Lynch, J., dissenting), it is time either to abolish them entirely, or to restrict their use substantially.